Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 1 of 47




                  EXHIBIT B
        Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 2 of 47


From:            Bill Hinz
To:              David Timchak
Cc:              Cipdavis2017
Subject:         Fw: Fwd: RE: to doc"s you shared with me, legal and Dennis (a m
Date:            Monday, February 25, 2019 4:40:33 PM
Attachments:     US District Court.pdf


David , attached is the Subpoena and naturally he does not want to be deposed on the 28th at
5.
that said he does not want any additional legal action by not responding
Bill

      ----- Forwarded Message -----
      From: "Bill Hinz" <hinzbill@yahoo.com>
      To: "Dennis M. Danzik" <dmdanzik@gmail.com>
      Sent: Mon, Feb 25, 2019 at 2: 19 PM
      Subject: Fw: Fwd: RE: to doc's you shared with me, legal and Dennis (am
      attached is chucks subpoena.
      Bill Hinz



        ----- Forwarded Message-----
        From: "cjpdavis2017" <cjpdavis2017@gmail.com>
        To: "hinzbill@yahoo.com" <hinzbill@yahoo.com>
        Sent: Mon, Feb 25, 2019 at 1:45 PM
        Subject: Fwd: RE: to doc's you shared with me, legal and Dennis (a m




        Sent from my T-Mobile 4G L TE Device

        -------- Original message --------
        From: Charles Davis <cjpdavis@centurylink.net>
        Date: 2/21/19 7:28 PM (GMT-07:00)
        To: 'Bill Hinz' <hinz@ie.energy>
        Cc: 'cjpdavis2017' <cjpdavis2017@gmail.com>
        Subject: RE: to doc's you shared with me, legal and Dennis (a memorandum in
        response)


        My subpoena, come from the Court ... so you must of got something different



        cd
Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 3 of 47

From: Charles Davis <cjpdavis@centurylink.net>
Sent: Thursday, February 21, 2019 6:57 PM
To: 'Bill Hinz' <hinz@ie.energy>
Cc: 'cjpdavis2017' <cjpdavis2017@gmail.com>
Subject: FW: to doc's you shared with me, legal and Dennis (a memorandum in
response)



Letter/note dated 2-12-19



cd




From: Charles Davis <cjpdavis@centurylink.net>
Sent: Tuesday, February 12, 2019 1:44 PM
To: 'Dennis Danzik' <danzik@ie.energy>; 'Bill Hinz' <hinz@ie.energy>;
'hinzbill@yahoo.com' <hinzbill@yahoo.com>
Cc: 'cjpdavis2017' <cjpdavis2017@gmail.com>
Subject: to doc's you shared with me, legal and Dennis (a memorandum in response)



Dennis and Bill



In the meeting today (9am IEC, Bills office) I was given the two attached doc's.

1)1 was also told that you would be sending the 2 (same letters you shared with me) out
to all investors, TODAY.

2)Also that 3 others were also been served subpoenas.

3) that you and Bill, will be receiving additional letters/information from "Dennis I.
Wiienchik" the attorney that drafted the one legal letter. And you will be sharing that
with us ASAP.

4) this letter will be letting me know what steps I should take and any others that have
been served or will be served.

5) also you informed me that this matter has a court date set for 8-6-19, by Judge
Campell. And this comi date was set 1-29-19



Dennis you went on to say that you will be meeting Jack Rasor for lunch in the next few
days. That we have a ALTERATOR built in house that we will be getting patents on. I
Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 4 of 47


believe you said that Jennining, Strauss law firm would be doing the work on the
patents. Also that I can come back 2-19-19 and you will have a show and tell with the
earth engine making POWER.



Good luck on your lunch with Jack, you are a good man for doing that. I feel it is in our
best interest that we move ahead with clear and clean books and plan that works for all
and not just a few. A clear book keeping system is a great place to start.



Can we invite a few other investors on Tuesday to see what you have planned for me to
see.



Please send over the Wilenchik's instructions as soon as you get them.



Please and thank you



Chuck

Charles J Davis




I KNEEL/or the CROSS, and STAND for the FLAG

The most dangerous phrase in any language "we've always done it this way"

Charles (CHUCK) Davis
                 Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 5 of 47

 /\0 88B {Rev 02/14) Subpoena to Prnducc Documents, Information, or Oh.icets or to Permit lnspcetion of l'rl·m1sts in a Civil Action


                                           UNITED STATES DISTRJCT COURT
                                                                                  for the
                                                                     District of Arizona

                     Wells Fargo Bank, NA                                              )
   ·------
                                 l'/ai11tif(                                           )
                                    V.                                                 )           Civil Action No. 2:17-cv-04140-DWL
          Wyo Tech Investment Group, LLC, et al.                                       )
                                                                                        )
                               Deje11dan1                                              )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OB.JECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                     Charles J. Davls and Richard W. Davis
                                                   2552 East Los Alamos Street, Gilbert, Arizona 85295
                                                                   - - - - - - , - ........................ ··---
                                                          (Name o_(person 10 whom rhis subpoena is direcred)

     ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection. copying, testing. or sampling of the
 material:
           See attached Appendix A


                                                                                                   IDate and Time:____
 L         Ryan Rapp & Underwood, P.L.C.
           3200 N. Central Ave, Suite 2250
           Phoenix, Arizona 85012       ·-·-····--------~---~-

     □ Inspectio11 of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land. or
                                                                                                                       02/28/2019 5: 00 pm



other property possessed or controlled by you at the time, elate, and location set forth below, so that the requesting party
may inspect. measure, survey, photograph, test, or sample the property or any designated object or operation on it.
                                                  ----~•••••••••-•------~-•---•-------                               "'°'-~"••••••"""-"".,,"-""""""'-"'''-"•••••w-••••


                                                                                                  i Date and Time:




        The following provisions of Ped. R. Civ. P. 45 are attached - Rule 45(c). relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 4S(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         02/04/2019

                                    CLERK OF COURT
                                                                                                         OR

                                               Sig!lalure of Clerk or Deputy Clerk                                                       .1llorney 's signa111re


The name, address, e-mail address, and telephone number of the attorney representing /name ofparM                                                                        CWT Canada 11
Limited Partnership, Resource Recovery Corporation. Jean Noelting ____ , who issues or requests this subpoena, are:
Joshua Wurtzel, Schlam Stone, 26 Broadway, New York, NY 10004; jwurtzel@schlamstone.com; (212) 344-5400

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 4S(a)(4).
                Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 6 of 47

AO 88B (Rev. 02/!4) Subpoena to ProJuce Documcnls, Information, or Objects or w Permit Inspection or Premises in a Civil Action (Page 2)

Civil Action No. 2:17-cv-04140-DWL

                                                        PROOF OF SERVICE
                     (Tit is section should 110! be.filed witlt the court unless required by Fed. R. Civ. P. 45.)

            l received this subpoena for       (n.:ime of i11divid11af and fille, 1/anyJ

on (date)

            0 Tserved the subpoena by delivering a copy to the named person as follows:


                                                                                           on   (darn)                                ; or

            0 [ returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, l have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                               for services, for a total of$               0.00



            I declare under penalty of pctjury that this information is true.


Date:
                                                                                                   Server ·s signa/11/"e



                                                                                                 Printed name and title




                                                                                                    Sel'ver 's address

Additionai information regarding attcrnptcd service, etc.:
                Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 7 of 47

AO 88B (Rev. 02/14) Subpoena to Produce DocumcnLs, Information, or Objcets or to Permit lnspcetion ofPmniscs in a Civil Action(Pagc 3)

                             Fedel'al Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
{c) Place of Compliance.                                                                (ii) disclosing an unrctaincd expert's opinion or infonnation thnt docs
                                                                                   not describe specific occuJTcnces in dispute und rcsulL~ from the expert's
  (I) For a Trial, lle11ri11g, or Deposition. A subpoena may command a             study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follC1ws:                    (C) Spec{/j:ing Co11di11011s as an Alternative. 111 the circumstances
   (A) within l 00 miles ofwhcr1a the person resides. is employed, or              dcscrib~d in Ruic 45(d)(3)(B). the court may, inst~ad of quashing or
regularly transacts business in person; or                                         modi lying a subpoena, order appearance or production under specified
   (B) within the stare where the person resides, is employed, or regularly        conditions if the serving party;
transacts business in pason. if the person                                              (i) shows n substantial need for the testimony or mmcrial thai cannot be
      (i) is a pany or a party's oniccr; or                                        otherwise me! wi(hout undue hardship; and
      (ii) is corrnnand.:d to altcnd a trial and would not incur substantial            (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (c) Duties in Rcspnn<ling to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
  {A) prod,iction (lf documents, cle.ctronical!y stored information, or             (I) Prod11ci11g Doc11me11ts or Electro11ically Stored /11formatio11. These
tangible things at a place wilhin I 00 miles of where the person resides, is      procedures apply to producing documents or clcctronicnlly stored
employed, or regularly transm:ts business in person; and                          information:
  (B) inspection of premises at the premises lo be inspected.                        (A) Documents. A person responding to n subpoena to produce documents
                                                                                  must produce them as 1hcy arc kept in the ordinary course of business or
(d) Protec!ing a Person Subj~ct to a Subpoena; Enf(wcemcnt.                       must organize and label them to com,spond to the c:Hcgorics in the dcmand.
                                                                                     (B) Form/or Producing E!ectro11ical(v Srored lnfon11afio11 Not Spec/lied
  (!) A1•oidi11g Umlltt! Burden <Jr E:,;pe11se; Sanctions. A party or attorney    If a subpoena docs not specify a form for producing elcctrnnii.:nlly stored
rcsponsibk for issuing and serving a subpoena must lnkc reasonable steps          information. the person responding must produce it in a form or f<.x111s in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarilv maintained or in a reasonably usable form or form~.
subpoena. The court for the district where compliance is required must               (C) Electronim/6• Stored li/for111alio11 Produce;i in 011/y One Form. The
enforce this duty and impose an appropriat<: sanction-whid1 may include           person responding need not produce the s,unc electronically stored
lost l.!arnings and n:asonabk attorm:y·s fees-on a party or attorney who          infonnation m mon: tlwn one lorn1.
foils to comply.                                                                     (D) inaccessible Elec1ronica!!y Stored lnfor111ario11. The person
                                                                                  responding need not provide discov.::ry ofdectronically stored information
 (2)   Command to Produce Materials or Permit l11spectio11.                       from sourccs that the person identities as not reasonably accessible because
  (A)   Appeara11ce Nol Required. A person con11nanded to produce                 ot'undue burden or cost. On motion to compel discovery or for a protcctiw
documents, electronically stored information. or tangible things, or to           ord.:r, the person responding mus! show that the infonnation is not
permit llic inspection of premises, need not appear in p"rson al tile plac<! of   reasonably aceessibk because or undue burden or cost. !ftliat showing is
production or inspection unless also commanded to appear for a deposition,        madc, the court may nonetheless orda discovery from sud1 scmrccs if the
hearing. or trial.                                                                requesting pHrty shows good cause. considering the limitations of Ruic
   (B) Ob.fectio11s. i\ person commanded to produce docum~nts or tangible         26(b)(2)(C). The court may specify conditions for the discovccy.
things or to permit inspection may serve 011 the party or attorney designated
in the subpoena a written objection lo inspecting, copying. testing. or           (2)   Claiming Pril>ilege or Protection.
sampling any or all of the materinls or to inspecting the premiscs-<ir to           (A) h1(ormation Withheld A person withholding subpoenaed information
producing electronically stored information in the fonn or fom1s requested.       under a claim that it is privileged or subject to protection ns trial-preparation
The objection must be served before the earlier orthe lime specified for          material must:
compliance or 14 days aflcr the subpoena is served. !fan objection is made,            (i) expressly make !he claim; and
the following rules apply:                                                             (ii) describe the nature ot'lhe withheld documents, comnHmications. or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a m,mncr that. without revealing information itself
may move the court liir the district where compliance is required for an          privileged or protected. will enable the parties to assess the daim.
order compelling production or inspection.                                          (R) fnfor111alio11 Produc('d, lfinfonnation produced in response to a
      (ii) These acts may be n::quircd only as directed in the onlcr, and the     subpoena is subject to a claim of privilege or ot' protection as
order must protect a person who is neither a pany nor a pany· s officer from      trial-preparation material. the person making the claim may notif}' any pany
significant expense resulting from compliance.                                    that received the information of'thc claim and the basis for it. Aller being
                                                                                  notified. a party must prnmptly return. sequester, or d.:stroy the specified
 (3) Q11as!ti11g or Motlij)•i11g a Subpoena.                                      information and any copies it has: must not use or disclose the information
  (A) When Requir!!d. On timely motion. the court for the district where          until the daim is rcsolwd; must take reasonable steps to n::lricve tht
compliance is required must quash or modif)• a subpoena rhat:                     infonnalion iflhc party disclosed it before being notified: anti may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     {ii) rcqnircs a person to comply beyond the geographical I imits             compliance is required for a tktcnnination of'lhc claim. The person who
spccifkd in Rule 45(c);                                                           produced the information must prcs.::rvc the information until the claim is
     (iii) requires t!isdosurc ofprivikgcd or other protected maucr. ifno         rcsol\'cd.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted To protect a person subject to or aftcctcd by a              The court for the district where compliance is requircd--and also. aficr a
subpoena. the court for the tlistrict where compliance is required may, on        motion is transforred, the issuing court-may hold in contempt a person
motion. quash or mod if'), the subpoena if it requires:                           who, having been served, fails without adequate excuse lo obey the
      (i) disclosing a trndc secret or otlwr confidential n:scarch.               subpoena or an order related to it.
development, or commercial information; or



                                        r-or access to subpoena matcriuls. sec !'ed. R. Civ. P. 4S(a) CocmmUcc Nate (2013)
       Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 8 of 47



                                                  APPENDIX A
 2                                               DEFINITIONS
 ,.,
 .)

               l.        "All" means all or any, and "any" means all or any.
 4
               2.        ·'And'' and ''or" shall be construed either disjunctively or conjunctively as
 5

 6      necessary to bring within the scope of these requests all responses that might othenvise be

 7      construed to be outside of its scope.
 8
               3.        "Communication" means the transmittai of infonnation (in the fonn of facts,
 9
        ideas, inquiries; or othenvise).
10

11             4.        "DAS" means Danzik Applied Sciences, LLC.
12             5.        "Documenf' or "documents'' means all enumerated items in Rule
13
        34( a)( 1)( A) of the \Vyoming Rules of Civi I Procedure, including Electronically-Stored
14
        Information, as defined below. A draft or non-identical copy of any document, whether
15

16      due to the addition of marginalia or other change, is a separate document within the

17      meaning of this term. When the electronic and hard copy versions of any document are
18
        separate documents under this definition, both the electronic and hard copy versions
19
        should be produced.
:w
21             6.        "Electronically-Stored Information" or "EST'' includes, but is not limited to,

22      the following:
23
                         a.     infonnation or data that is generated, received, processed, or recorded
24
        by computers or other electronic devices, including, but not limited to 1 communications
25

26      over a Bloomberg Terminal, electronic mail, text messages, instant message service

27      messages, Social Media Posts, and voicemail;
28
       Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 9 of 47



                       6.     files, information. or data saved on backup tapes or hard drives;
 2
                       C.     internal or external vveb sites;
 ,.,
 .)

                       d.     output resulting from the use of any software program. including, but
 4

 5      not limited to, word processing documents, spreadsheets, database files, charts, graphs and

 6      outlines, electronic mail, instant messenger (or similar programs), bulletin board
 7
        programs, operating systems, source code, PRF files, PRC files. batch files, ASCII files,
 8
        and all miscellaneous media on which they reside regardless of whether this electronic
 9

10      data exists in an active file, a deleted file, or file fragment; and

ll                     e.     activity listings of electronic mail receipts or transmittals: and any
12
        and all items stored on computer memories, hard disks, floppy disks, CD-ROM, magnetic
13
        tape, microfiche, or on any other media for digital data storage. or transmittal, including,
14
        but not limited to, personal digital assistants ( e.g., iPhone, iPad), band-held wireless
15

16      devices (e.g., BlackBerrys). or similar devices, and file folder tabs, or containers and
17
        labels appended to, or relating to, any physical storage device associated with each
18
        original or copy of all documents in these requests.
19
               7.      "Include" or "including'' denotes a portion of a larger whole, and is used
20
21      without limitation.
22                     "Inductance'' means Inductance Energy Corporation.
               8.
23
               9.      "Person'' means any natural person or any business, legal, or governmental
24

25
        entity. or association.

26
27

28
        Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 10 of 47



                 l 0.   ·'Relating to" means in whole or in part, concerning, constituting,
 2
          containing, evidencing, referring to, discussing, dealing with, describing, reflecting, or
 ,,.,
 .)

          pertaining to in any way whatsoever.
 4

 5               11.    ·'RDX'' means RDX Technologies Corporation.

 6               12.    "Social Media Posts'' means any message-whether in the form of words or
 7
          graphics-made using a website, application, program, or software that allows the user to
 8
          share a message with one or more other persons, regardless of the number of persons (if
 9

10
          any) with whom that message is actually shared and regardless of whether that message

11        may be accessed by the public. For the avoidance of doubt, "Social Media Posts" does not
12
          include communications over a Bloomberg Tem1inal, electronic mail, text messages,
13
          instant message service messages, or voicemail.
14

15               13.    ''Solverdi" means Sol verdi V..1orldwide Corporation.

]6               14.    "Wyo Tech" means Wyo Tech Investment Group, LLC.

17                      "You'' or ''Your'' means Charles J. Davis and Richard W. Davis.
                 I 5.
18
                                               INSTRUCTIONS
19
                 L      The relevant time period to vvhich each request refers is January 1, 2016
20
21        through the date of production.
22                      The past tense form shall be constrned to include the present tense, and vice
                 2.
23
          versa, whenever such a dual construction will serve to bring within the scope of a request
24
          any response that would otherwise not be within its scope.
25

26               3.     The use of the singular form of any word includes the plural, and vice versa.

27
28

                                                        2
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 11 of 47



              4.       Each catego1y of documents in these requests extends to any and all
 2
       documents in Your possession, custody, or control. A document shall be deemed to be in
 3
       Your possession. custody. or control if it is in Your physical custody, or if it is in the
 4

 5     physical custody of any other person and You (a) own such document in whole or in part;

 6     or (b) have a right by contract, statute, or otherwise to use, inspect, examine, or copy such
 7
       document; or ( c) have an understanding, express or implied, that You may use, inspect
 8
       examine, or copy such document; or ( d) as a practical matter, have been able to use,
 9

10     inspect, examine, or copy such document. Such documents shall include, but are not

ll     limited to, documents that are in the custody of any of Your attorneys, representatives, or
12
       other agents.
13
              5.       All requests for the production of documents shall be construed to include
14

15
       any additional documents responsive to these requests that are discovered or produced

16     after the date of production.
l7
              6.       All documents should be produced in the order in which they appear in the
18
       files of the producing party, organized by source, and should contain a clear indication of
19
       where each document ends and the next begins. Documents maintained in a file folder or
20
21     binder should be preceded by the file folder or binder label, if one exists, and should

22     contain a clear indication of where the file folder or binder begins and ends. All
23
       attachments to a document should be produced Vlith the document. A unique bates number
24
       should be affixed to each page.
25

26            7.       A 11 documents, including documents that originated in electronic fonn or in

27     hard copy fom1, should be produced electronically in pdf fonnat. Each individual
28


                                                      3
       Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 12 of 47



         document should be produced as its own pdf. Each pdf should be labeled with the bates
 2
         number of the first page of that document.
 ,.,
 .)

                8.     Metadata, including, but not limited to, bates number, custodian, author,
 4

 5       to/from/cc/bee, subject, sent date, and file date, that can be extracted from a document

 6       shall be produced for that document, to the extent already in existence and reasonably
 7
         accessible or available.
 8
                9.     If You object to the production of any document or tangible thing within the
 9

JO       scope of the requests, You must fully set forth your objections in writing, provide a list of

Il       all such documents and tangible things being withheld, and state the following for each

l2
         such document or tangible thing: (i) the designated bates number, if any; (ii) the type of
13
         document, e.g., letter or memorandum; (iii) the general subject matter of the document;
14
         (iv) the date of the document; (v) the location and custodian of the document: and (vi) the
15

16       author of the document the addressee of the document, any other recipients shmvn in the

17
         document, and, when not apparent, the relationship of the author, addressees, and
18
         recipients to each other.
19

20              10.    If any document that You are requested to produce or identify was at one

21       time in existence, but has been lost, discarded, or destroyed, identify in ,vriting each

22       document and provide the following information: (a) the date or approximate date it was
23
         lost, discarded, or destroyed; (b) the circumstances and manner in which it was lost,
24
         discarded, or destroyed; ( c) the reason or reasons for disposing of the document (if
25

26       discarded or destroyed); ( d) the identity of all persons authorizing the document and

27       having knowledge of the document; ( e) the identity of the persons who lost. discarded, or
28

                                                        4
       Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 13 of 47



         destroyed the document; (f) the identity of any persons having knowledge of the contents
  2
         of the document; and (g) a detailed summary of the nature and contents of the document,
  ,,
  .)


         including the author(s) of the clocument(s), the name of the person(s) to whom the
  4
  5      document(s) was (were) delivered or addressed, including indicated or blind copy

  6      recipients, the date of the document( s), and a description of the subject matter, including
  7
         any attachment or appendices, and the number of pages.
  8
                  11.   If You object in whole or in part to any request based on a claim of
  9

10       privilege, provide a list of the documents being withheld and for each such document:

11       (a) state the nature of the privilege which is being claimed and, if the privilege is governed
12
         by state law, which state's privilege rule is being invoked: and (b) provide a description of
13
         the document, including (i) the designated bates number, if any; (ii) the type of document,
14

I5
         e.g., letter or memorandum; (iii) the general subject matter of the document; (iv) the date

16       of the document; (v) the location and custodian of the document; and (vi) the author of the

17
         document, the addressee of the document, any other recipients shown in the document,
18
         and, when not apparent, the relationship of the author, addressees, and recipients to each
19

20       other.

21                12.   If any of these documents cannot be produced in full, You are requested to
')')
         produce them to the fullest extent possible, specifying clearly the reasons for Your
23
         inability to produce the remainder and stating any information, knowledge, or be! ief You
24
         have concerning the unproduced portion.
25

26                13.   The specificity of any request shall not be construed to limit the generality

27
         or reach of .:1ny other request.
28


                                                        5
        Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 14 of 47



                                        DOCUMENTS TO BE PRODUCED
 2
                  L          All documents concerning Your investment in Wyo Tech, including, but not
 ,..,
 J

          limited to, the purported investment reflected in the check attached as Exhibit A.
 4

 5                2.         Documents sufficient to show the source of all funds You invested in V,/yo

 6        Tech.
 7                ,..,
                  .)     .   All documents concerning Your investment in Inductance.
 8
                  4.         Documents sufficient to show the source of all funds You invested in
 9

10        Inductance.

ll                5.         Documents sufficient to show all Persons that have an ownership interest,

12
          direct or indirect, in Wyo Tech or Inductance.
13
                  6.         All documents provided to You by Wyo Tech or Inductance.
14
                  7.         All communications between You. on the one hand, and \Villiam J. Hinz, on
15

16        the other hand, conceming Wyo Tech or Inductance.

17                           All documents, including communications, between You, on the one hand,
                  8.
18
          and Dennis M. Danzik, Elizabeth J. Danzik, Jovahna Danzik, or Autumn Danzik, on the
19

20
          other hand.

21                9.         All documents concerning the allegations on pages 3~12 of the CWT

22        Parties' Opposition to Motion for Immediate Release of Restrained Funds, filed on
23
          October 9, 2018 (Dkt. No. 88) in this action, a copy of·which is attached as Exhibit B.
24
                  10.        All documents concerning the allegations in the Complaint for Interpleader
25

26        (Dkt. No. l,) in this action, a copy of which is attached as Exhibit C.

27

28


                                                            6
.   ,
        Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 15 of 47




                           EXHIBIT A
                                                                                 REDE Page 14 of 39
-~~--,---t:--------------
                             Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 16 of 47

    CHARLES J PAVIS                                                                    113
    RICHARD W DAVIS                                                              95-21911070 2888
    2552 E LOS ALAMOS ST                                                           9767620843
    GILBERT, AZ. 85295-90-39




    ;:~~~;:iJ;/~kL~~o~o;:
                                                       11ZQ_.~
r
'                                               ·•
                                                      4989941956
                                                              '·'·




                                                                     r•••
               ; ~•,;' .I•
                  .:~
               i..i•-..   t::7
                                      ··-




      REQUEST 00007013013000000 250000.00
      ROLL EClA 201 70609 0000049899'11956-'-
      JOB ECIA E ACCT                  8·13
      REQUESTOR U537240
      18886010 10/30i201 7 Research 18886441

      Summons and Subpoenas Department
      Dllll-016
      Charlotte NC 28201
Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 17 of 47




                    EXHIBIT B
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 18 of 47
        Case 2:17-cv-04140-DWL          Document 88   Filed 10/09/18 Page 1 of 21



       J. Henk Taylor (016321)
       RYAN RAPP & UNDER\VOOD, P.L.C.
 2
       3200 N. Central Ave, Suite 2250
 3     Phoenix, Arizona 85012
       Telephone: (602) 280-1000
 4     Facsimile: (602) 265-1495
 5     Email: htaylor@rrulaw.com

 6     Jeffrey M. Eilender (admitted pro hac vice)
       Bradley J. Nash (admitted pro hac vice)
 7
       Joshua Wurtzel (admitted pro hac vice)
 8     SCHLAM STONE & DOLAN LLP
       26 Broadway
 9     New York, New York 10004
10     Telephone: (212) 344-5400
       Facsimile: (212) 344-7677
11     E-Mail: jeilender(g),schlamstone.com
       E-Mail: bnash@schlamstone.com
12
       E-Mail: jwuttzel@,schlamstone.com
13
       Attorneys for Defendants CWT Canada ll
14     Limited Partnership and Resource Recove1:v
15     Corporation

16                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
17

18                                                       Case No.: 2: l 7-CV-04140-JJT
       Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                       CWT PARTIES' OPPOSITION TO
             V.                                          l\lJOTION FOR IMJVIEDIATE
21                                                       RELEASE OF RESTRAINED
       Wyo Tech Investment Group, LLC, CWT               FUNDS
22     Canada II Limited Partnership, Resources
23     Recovery Corporation, and Jean Noelting,          Oral Argument Requested

24                         Defendants.

25
26

27

28
      Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 19 of 47
          Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 2 of 21



 l                                                      TABLE OF CONTENTS
 'J
        IN'fRODUC"rION ................................................................................................................ 1
 3      STATEMENT OF FACTS ................................................................................................... 3
 4           A.        The New York Court Enters Judgment Against Dennis Danzik and RDX
                       for Defrauding the CWT Parties Out of Millions in Tax Credits ........................ 3
 5
             B.        The New York Court Holds Danzik and RDX in Criminal and Civil
 6                     Conten1pt .............................................................................................................. 4
 7           C.        The CWT Patties Take Discovery About Danzik's Assets ................................. 5

 8           D.        Danzik Launders Money Through Danzik Applied Sciences, LLC .................... 6
             E.        Danzik Launders Money Through Solverdi Worldv/ide Corporation ................. 6
 9
             F.        Danzik Launders Money Through Wyo Tech Investment Group, LLC ............. 7
10
             G.        The Restraining Notice and the Instant Interpleader Action ............................. 11
11
        ARGUl'v1ENT ...................................................................................................................... 12
12           I.        THE EXISTING RECORD ESTABLISHES A MATERJAL ISSUE OF
                       FACT AS TO DANZIK'S INTEREST IN THE RESTRAINED FUNDS
13
                       AND THE C\VT PARTIES ARE, AT A MINIMUM, ENTITLED TO
14                     DISCOVERY BEFORE ANY FUNDS ARE RELEASED .............................. 13

15           II.       \VYO TECH'S CHALLENGES TO THE VALIDITY OF THE
                       RESTRAINING NOTICE FAIL. ...................................................................... 15
16
        CONCLUSION .................................................................................................................. 17
17

18
19

20

21
22
23

24

25
26
27
28

                                                                          -1-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 20 of 47
        Case 2:17-cv-04140-DWL          Document 88      Filed 10/09/18 Page 3 of 21




              Defendants CWT Canada II Limited Partnership ("CWT Canada''), Resource
 2
       Recovery Corporation C-'RRC"), and Jean Noelting ("Noelting,'' and together with CWT
 3
       Canada and RRC, the ''CWT Parties") submit this memorandum of points and authorities,
 4
       together with the Declaration of Jeffrey M. Eilender, in opposition to the motion of
 5
       Defendant Wyo Tech Investment Group, LLC C'\Vyo Tech") for immediate release of the
 6

 7     restrained funds (the "Motion").

 8                                           INTRODUCTION

 9            This interpleader action arises from a New York Restraining Notice that the CWT

10     Parties served on a New York branch ofVvells Fargo in furtherance of their efforts to
11     collect on a more-than $7 million judgment entered in the CWT Parties' favor against
12
       Wyo Tech's former principal Dennis Danzik. While the $546,282.55 that Wells Fargo
13
       restrained in accordance v,dth the Restraining Notice \Vas held in an account purportedly
14
       belonging to Wyo Tech, the evidence already available-before any discovery has been
15
       taken in this action-shows that Danzik exercises de facto control over the account such
16
       that the restrained funds actually belong to him. For example:
17
                 •   Wyo Tech was formed by Danzik's wife Elizabeth who, until recently was a
18
                     homemaker with no relevant business experience.
19

20               o   Over half of the funds paid from the restrained Wyo Tech account were paid

21                   to Danzik's company (Danzik Applied Sciences, LLC ("DAS'')), or to

22                   ·Elizabeth Danzil<, Danzik'ls dat1gl1ter~ Jl10,,ranna, and to otl1er l\_J~O\\'n Danzik
23                   cronies.
24               e   Wyo Tech also paid thousands of dollars in Danzik's legal fees out of this
25                   account (in cases in which Wyo Tech '-'Vas not involved).
26

27

28
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 21 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 4 of 21



 1
                 e   The signature card on the account states that Jovahna Danzik (a recent
 2
                     college graduate ·with no relevant business experience or other
 3
                     qualifications) is the "owner with control" of \Vyo Tech.
 4
              That Danzik would use a sham company to hold his assets and keep them out of the
 5
       reach of creditors is nothing new. Indeed, in the Ne,v York action in which the judgment
 6
 7     against Danzik was entered. the Court held Danzik in criminal and civil contempt-and

 8     issued a warrant for his arrest-for, among other things, creating a "sham company" to

 9     evade creditors and violate a TRO prohibiting him from transferring funds without Court

10     permission. Danzik has since fled New York, and he will be imprisoned ifhe returns.
11            Danzik is nmv attempting to perpetrate the same fraud in this Courl. On August 1,
12
       2018, tbe Court granted Wells Fargo's unopposed motion to interplead the restrained
13
       funds. With this motion, Wyo Tech-not coincidentally represented by Danzik's
14
       longtime counsel-seeks to skip over the second stage of the interpleader action: i.e., the
15
      judicial determination of the ownership of the fonds. Although styled as an application
16
       for ''immediate release" of the restrained funds, the Motion, in effect, seeks summary
17
      judgment on the issue of ownership before the parties l1ave conducted any discovery in
18
       this action. Wyo Tech asks the Comt to release the funds based on its counsel's mere
19

20     assertion that the funds do not belong to Danzik. It is well-established, however, that a

21    judgement creditor can restrain and gamish funds in which the judgment debtor has an

22     interest, even if the fonds are nominally held in the name of a third-pEnty. As shmvn

23     below, the existing record presents materinl issues of fact as to Danzik's interest in the
24     restrained funds, thus precluding an award of summary judgment., At a minimum, the
25     CWT Parties are entitled to conduct discovery before the funds are summarily released.
26
              For these reasons, the Motion should be denied.
27

28

                                                    -2-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 22 of 47
           Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 5 of 21



 1                                    STATEMENT OF FACTS
 2     A.      The New York Court Enters Judgment Against Dennis Danzik and RDX for
 3             Defrauding the CWT Parties Out of Millions in Tax Credits

 4             In 2013, the CWT Parties sold a renewable energy company called Changing

 5     World Technologies 1 L.P. ("CWT") to RDX Technologies Corporation C'RDX''). Danzik

 6     was RDX's CEO. Under a subsidy program enacted by Congress, CWT was eligible for

 7     tax credits equal to $1 per gallon of renewable diesel fuel oil ("RDO'') that it produced
 8     and sold. These credits could be applied to offset excise or corporate income taxes.
 9     Because RES owed no such taxes (as it had no profits), it was to receive a payment for
10
       each gallon ofRDO. For RDO produced and sold in 2012, RES stood to receive at least
11
       $6 or $7 million in cash payments from the U.S. Government.
12
               When RDX acquired CWT, in 2013, the parties agreed that tax credit payments the
13
       company received after the sale that were attributable to the 2012 tax year would be
14
       immediately remitted to the CWT Parties. Hmvever, following the acquisition, Danzik
15
       and RDX refused to remit over $5 million of tax credits to which RRC and CWT Canada
16
17     were entitled. Instead. Danzik and RDX transferred the tax credits to Danzik himself,

18     Danzik's wife Elizabeth, and companies that Danzik or his wife controlled. On

19     November 4. 2015, because of what the New York court held were "multiple extensive,

20     willful and contumacious violations of this court's discovery orders,'' the New York court
21     struck Danzik's and RDX's defenses. On August 4, 2016, the New York court granted the
22     CWT Parties' motion for a defau.ltjudgment. Ex. 1.
                                                             1


23
               On September 7, 2016, the New York court entered judgment in favor of the CWT
24
       Parties and against Danzik and RDX for $7,033.491.13-vvhich included the stolen tax
25
       credits, amounts due from a separate fraud, and pre-judgment interest. Ex. 2.
26
27
       1
        Citations to ''Ex._" refer to the exhibits to the accompanying declaration of Jeffrey M.
28     Eilender.
                                                     ,.,
                                                    -.)-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 23 of 47
          Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 6 of 21



    1   B.     The New York Court Holds Danzik and RDX in Criminal and Civil Contempt
 2             On June 3, 2016, after a four-day hearing, the New York court also held Danzik
 3      and RDX in criminal and civil contempt for their violation of additional court orders.
 4
        Specifically, the court held that Danzik (a) deliberately violated an attachment order
 5
        directing him to return the stolen tax credits, and a TRO prohibiting RDX from
 6
        transferring funds without court permission; and (b) committed a "fraud on the court" by
 7
        lying under oath, suborning pe1jury by another witness, and altering documents to hide his
 8
        theft. Ex. 3.
 9
               In holding Danzik and RDX in contempt, the New York court held that the
10
        evidence at the contempt hearing showed "beyond a reasonable doubt, and certainly by
11
12      clear and convincing evidence,'' that Danzik "stole all of the money'' from the tax credits.

13      The comt also held that Danzik "admit[ted] his noncompliance with the Attachment

14      Order," which required him to restore the stolen funds, and that his excuse for his

15      noncompliance-that he lacked the funds to comply--was a "lie." Indeed, the New York
16      court held that Danzik transfeTI"ed the tax credit funds to ''himself: his family members
17      and their businesses,'' and then used that money to pay "personal expenses." Id.
18
               The Ne,v York court also held that Danzik violated the TRO by creating a ''sham"
19
        company, called M2R Licensing, LLC, for the purpose of "evading the coures orders and
20
        defrauding RD X's creditors." Indeed, the New York court held that " [a ]fter having
21
        deposited the tax credit funds in a new, secret Hometown bank account, Danzik made sure
22
        to invoice all of RD X's clients with M2R invoices so revenue would be received by M'.?.R
n
        instead of RDX," and changed invoices to existing RDX customers to come from M2R
24

25      instead, '' before M2R Vv'as even formed." The purpose of this scheme was for RDX to then

26      claim that it ·'bad no funds to comply with the Attachment Order." But according to the

27      Ne\V York court, "that excuse" was a '·fraud on the court." Id

28

                                                     -4-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 24 of 47
         Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 7 of 21



 1
              Further, according to the New York court, Danzik is the "epitome of a recalcitrant,
 2
       contemptuous, and inc01Tigib1e litigant," who "lie[d]," "'deliberately did not disclose''
 3
       relevant records, "coerced" a \Vitness into ''submitting false affidavits," and "pe1jured
 4
       himself before a Canadian bankruptcy court." Id.
 5

 6            After holding Danzik and RDX in contempt, and giving them an opportunity to

 7     purge their contempt by restoring the stolen tax credits (which they did not do), the New

 8     York court issued a commitment order and an arrest warrant for Danzik. Exs. 4, 5.

 9     Danzik has since fled New York. If he returns, he will be arrested and imprisoned.
10
       C.     The CWT Parties Take Discovery About Danzik's Assets
1]
              Danzik and RDX have waived any appeal of the judgment entered against them in
12
       New York. But Danzik and RDX have refused to pay any portion of the judgment, and
13
       have actively interfered with the CWT Parties to enforce the judgment and take discovery
14
       about their assets.
15
              Indeed, the CWT Parties have been seeking post-judgment discovery from Danzik
16
       and RDX in New York. Arizona, and Wyoming-where the judgment is also
17
       domesticated. Danzik has largely refused to cooperate in this discovery, forcing the CWT
18

19     Patties to seek information about his assets from reliable nonparties. Initially, the CWT

20     Patties did a nationwide search for bank accounts in Danzik's name, but came back with

21     almost nothing. The CWT Parties also served numerous nonpaity subpoenas on banks

22     they believed might hoid funds belonging to Danzik, but have not found any accounts in
23     his name with a positive balance. It thus appeared that Danzik had no financial existence.
24
              But according to Danzik himself, he is gainfully employed, and continues to enjoy
25
       a significant income stream. Indeed, during his December :2016 deposition in his failed
26
       Wyoming Chapter 11 bankruptcy-which Danzik filed the night before the last day of the
27
      contempt hearing in New York, and which the bankruptcy court dismissed as having been
28

                                                    -5-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 25 of 47
            Case 2:17-cv-04140-DWL Document 88              Filed 10/09/18 Page 8 of 21




       filed in "bad faith''-Danzik testified that he averages "somewhere between $800,000,
 2
       and a couple million dollars a year" in income. Ex. 6 at 88; Ex. 7 ( order dismissing
 3
       Danzik's Wyoming bankruptcy case). Further, during the October 16, 2017 hearing in
 4
       Arizona state court, Danzik testified that he is currently employed full time. Ex. 8 at 18.
 5

 6     And more fundamentally, Danzik has over $5 million of the CWT Parties' tax credits.

 7               Given that Danzik appears to have hidden his assets and the stolen tax credits, and

 8     appears to have almost no assets in his own name, the CWT Patiies expanded their search

 9     to include entities that Danzik owns or controls.
10               Danzik Launders Money Through Danzik Applied Sciences, LLC
       D.
11               The first entity to which the CWT Parties looked was DAS, which is a Delaware
12
       LLC that Danzik and his wife own. A forensic accounting expert retained by the CWT
13
       Parties determined that DAS is one of the entities to which Danzik transferred the stolen
14
       tax credits. Danzik testified that he "book[s]" business "through" DAS. Ex. 9 at 42.
15
       While he claimed that his wife, Elizabeth, is DAS' s majority owner and managing
16
       member, Elizabeth was a housewife until recently, and had little or no business
17
       experience. Further, DAS has paid Danzik's legal fees in New York, Arizona, and
18
19     Wyoming-and has even paid the legal fees for some ofD,mzik's coconspirators. Ex. 10.

20               Moreover, Danzik's Arizona counsel, vvhich purport to represent DAS in a separate

21     lawsuit in federal court in Arizona, send bills to DAS, "c/o Danzik Danzik," at Danzik~s

       e-mail address-even though Danzik is not a party to that separate action. Ex. 11. Thus,
23     the evidence shows that Danzik controls DAS, and has a beneficial interest in all DAS' s
24
       assets.
25
       E.        Danzik Launders Money Through Solverdi Worldwide Corporation
26
                 Rather than paying most of its profits to Danzik and Elizabeth-DAS's two
27
       supposed owners-DAS transfers tens of thousands of dollars each month to another
28

                                                      -6-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 26 of 47
            Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 9 of 21




       Danzik entity, Solverdi. Ex. 12.
 1
                The evidence shows that Solverdi holds Danzik's ·'slush fund''-which he uses for
 3
       personal expenses and to support his lavish lifestyle. Danzik is the only authorized signer
 4
       on the Solverdi account ending in 2153. Ex. 13. And Danzik-an admitted compulsive
 5
       gambler-spends tens of thousands of dollars each month at casinos in Las Vegas using
 6

 7     his Solverdi account. Ex. 14. Danzik also uses this Solverdi account for other personal

 8     expenses, including dinners at PF Chang's and Red 8 (an Asian restaurant at the Vlynn

 9     Las Vegas), and purchases at local and online stores like Walgreen's and Amazon.

10     Danzik also \Vithdraws cash from the account-indeed, on October 9, 2017, he withdrew
1l     $3,400 for himself. Ex. 15. Thus, the evidence shows that Danzik's money flows through
12     DAS accounts, into the Solverdi ;'slush fund," and then goes out to support Danzik's
13
       lavish lifestyle and gambling habit.
14
       F.       Danzik Launders Money Through Wyo Tech Investment Group, LLC
15
                The evidence shows that Danzik, Elizabeth, and Jovahna keep DAS-and thus
16
       Solverdi-funded by transferring hundreds of thousands of dollars from Wyo Tech to
17
       DAS. According to William J. Hinz (who claims to be a member and the interim CEO of
18

19     Wyo Tech) Elizabeth formed Wyo Tech in Wyoming, and set up its bank accounts. Also,

20     according to Hinz, Elizabeth acted as Wyo Tech's "manager" when Wyo Tech was first

21     formed. And according to Elizabeth herself. Elizabeth was a Wyo Tech employee doing

22     "bookkeeping" and "other duties." Ex. 16. Until recently, Elizabeth had no experience in
23     "bookkeeping," "manage[ment]," or entity formation.
24              On September 2, 2016, Elizabeth opened a Wyo Tech account at Wells Fargo
25     ending in 0345. On the account application, Elizabeth listed herself as the "Ovmer with
26
       Control of the Entity." Ex. 17. The statements for this account were sent to I I 08 14th.,
27
       Cody, Wyoming 82414. which is Danzik's and Elizabeth's address. Ex. 18. Almost
28

                                                    -7-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 27 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 10 of 21



 1
       immediately after opening this Wyo Tech account, Elizabeth began transfe1Ting tens of
 2
       thousands of dollars from the Wyo Tech account to DAS accounts, and to her own
 3
       personal accounts. Indeed, Elizabeth transfen-ed money to DAS on almost a daily basis,
 4
       sometimes for as much as $20,000, and other times for as little as $100. Ex. 19.
 5
       Elizabeth also wrote checks for thousands of dollars from this Wyo Tech account to DAS,
 6
 7     Danzik, and even Solverdi. And Elizabeth withdrew thousands of dollars in cash from this

 8     account for herself. Ex. 20. This account was suddenly closed in April 2017, with the last

 9     fevv transfers going to DAS or to Elizabeth herself.

10             Hinz has claimed that ,:Danzik has been engaged to work on engineering and
11     construction projects for Wyo Tech through" DAS-supposedly explaining some of these
12     transfers to DAS-and that "neither Mr. Danzik nor DAS is currently engaged to perform
13
       further services for Wyo Tech.'' Ex. 21. But these statements are inconsistent \Vith Hinz's
14
       own previous statements, and Wyo Tech's bank records. Indeed, as explained above,
15
       Elizabeth wrote checks directly to Danzik. So either Danzik was also employed directly
16
       by Wyo Tech-which Hinz has denied-or he was receiving payments from Wyo Tech
17
       for no reason. Further, Hinz and his counsel previously told the CWT Parties' counsel
18
       that, as of October 2017, DAS had worked for Wyo Tech only in the first quarter of 2017.
19
20     But Wyo Tecl1's bank statements show that Wyo Tech was paying tens of thousands of

21     dollars per month to DAS through the fall of 201 7. Moreover, \:1.rhiJe Elizabeth has

22     clai111ed tl1at she no loi1ger ,vorks for \1./)'0 Tecl1, she still n1ai11tains a credit card in its
23     name. She uses this credit card to pay personal expenses, including a Sirius XM Radio
24     subscription and limousine service. Ex. 22.
25             On April 20, 2017, Jovahna opened up a new Wyo Tech account at Wells Fargo,
26
       ending in 2809 (the "Wells Fargo Account''). This is the account that the CWT Parties
27
       restrained, giving rise to this interpleader action. On the Wells Fargo Account
28

                                                          -8-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 28 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 11 of 21



 1
       application, Jovahna listed herself "Owner with Control of the Entity.'' Ex. 23. Jovahna
 2
       recently graduated from college, and aside for working for DAS. has no relevant business
 3
       or professional experience. Indeed, according to a resume posted online, Jovahna went to
 4
       col1ege for design and art. Ex. 24. After opening the Wells Fargo Account, Jovahna then
 5
 6     almost immediately began transferring tens of thousands of dollars to DAS accounts,

 7     Danzik, and Elizabeth. Again, these transfers varied drastically in amount. and were made

 8     on almost a daily basis. Indeed, on some days. Jovahna made half a dozen separate

 9     transfers. Ex. 25. Further, Jovahna wrote checks for tens of thousands of dollars to
10     herself and to Elizabeth, and to many of Danzik's old cronies from his time at RDX-
11     including Tony Calim, Vince Meil, Doug Bean, and Monica Garcia. Ex. 26.
12
              Indeed, Jovahna used the \Veils Fargo Account as the Danziks' personal piggy
13
       bank. Approximately 65% of the spent funds from the Wells Fargo Account ,vere paid to
14
       DAS, Elizabeth, Jovahna, or Danzik's knmvn cronies. Moreover, Jovalma used the \Velis
15
       Fargo Account to pay for Danzik's personal expenses. Jndeed, she used the Wells Fargo
16
       Account for purchases at Best Buy, payment ofDanzik's Verizon and other bills, and
17
       hotel stays. Further, Jovahna paid thousands of dollars to Danzik's Arizona counsel from
18
19     the Wells Fargo Account. Ex. 27. Wyo Tech is not a party to any lawsuits with Danzik,

20     and Danzik's Arizona counsel has stated that it does not represent Wyo Tech, and does

21     not knmv why ·wyo Tech paid Danzik's legal fees. Ex. 28.

22            tv1oreover, Elizabeth also n1ai11tained anotl1er \ 1/yro Tecl1 accou11t at U.S~ Bank
23     ending in 3829. From this account, she paid thousands of dollars to Danzik's New York
24     counsel, Catafago Fini LLP. Ex. 29. Danzik's New York counsel, Jacques Catafago, has
25
       stated that this payment was for legal services his firm rendered to one of Danzik 's
26
       coconspirators-whom the RRC and CWT Canada are suing separately in Arizona federal
27
       cornt-Tony Ker.
28

                                                     -9-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 29 of 47
        Case 2:17-cv-04140-DWL        Document 88      Filed 10/09/18 Page 12 of 21



 1
              Thus, the evidence shmvs that Danzik-acting with Elizabeth, Jovahna, and Wyo
 2
       Tech, and with Hinz's approval and assistance-is laundering his own money through
 3
       ''investors" or other means into Wyo Tech, and then out to DAS and Solverdi and to
 4
       himself and his family members, or he has some beneficial interest in or entitlement to the
 5
 6     funds in the Wells Fargo Account. Indeed, Danzik even pays some of his personal

 7     expenses directly from Wyo Tech. Further, the evidence shows that to the extent there are

 8     legitimate '•investors'' in Wyo Tech, Danzik, Elizabeth, Jovahna, and Wyo Tech are

 9     stealing from those investors by transferring Wyo Tech money to DAS, Danzik,
10     Elizabeth, Jovahna, and Solverdi-as be did with CWT and RDX.
11            Moreover, Jovahna also wrote a check for $25,000 from the Wells Fargo Account
12
       to Inductance for Inductance's "opening." Ex. 30. According to Htnz, Inductance vvas
13
       Danzik's "employer'' as of October 2017, and Hinz was Inductance's CEO. On October
14
       27, 2017, the CWT Patiies served a subpoena duces tecum on Inductance in the Wyoming
15
       judgment-enforcement action. Inductance never responded to this subpoena. In November
16
       2017, the CWT Parties also served a writ of garnishment on Inductance in the Wyoming
17
       judgment-enforcement action to garnish Danzik's wages. Inductance never responded to
18
19     this subpoena either.

20            According lo Danzik's recent Chapter 11 bankruptcy petition, Danzik no longer

21     works for Inductance. and instead no,v works for another company called Learsi, LLC.

22     Ex. 31. But according to RDX' s recent Chapter 11 bankrnptcy petition, Inductance is
23     paying RDX's legal fees 1 and is a "potential investor in a prospective plan of
24     reorganization'· of RDX. Ex. 32. And Inductance-just like Wyo Tech-has paid
25     thousands of dollars to Elizabeth and J ovahna, including thousands of dollars for
26
       supposed '·petty cash.'' The evidence thus shows that Inductance is a sham entity
27
       controlled by Danzik, Hinz, Elizabeth, and Jovahna-and operated to further Danzik's
28

                                                   - I 0-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 30 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 13 of 21




       and the Crossclaim Defendants' schemes and efforts to evade creditors.
 2
              On December 5, 2017. RDX filed for Chapter 11 bankruptcy protection in Arizona.
 3
       On December 6, 2017, Danzik filed for Chapter 1 l bankruptcy protection in Wyoming.
 4
       Danzik and RDX filed these bankruptcy petitions on the eve of depositions they were
 5
       required to attend in the Arizona judgment-enforcement action. This pattern of
 6

 7     obstructionism is consistent with Danzik's and RDX's previous bankruptcy filings.

 8     Indeed, as explained above, Danzik previously filed bankruptcy on the eve of the last day

 9     of the contempt hearing in Nevv York in an attempt to stay the contempt hearing. This

10     banhuptcy was dismissed in bad faith. RDX also filed bankruptcy in a conceded effort to
11     delay the Ne,:v York action as ·well. RDX ultimately dismissed its petition after conceding
12
       that there was no purpose behind its Chapter 1 I action if the automatic stay were lifted.
13
       Danzik's and RDX's most recent bankruptcy filings were made in bad faith.
14
       G.     The Restraining Notice and the Instant Interpleader Action
15
              On October 18, 2017, the CWT Parties served a restraining notice, issued pursuant
16
       to the Section 5222 of the Nevv York Civil Practice Law and Rules ("CPLR"). on a New
17
       York branch of Wells Fargo (the ''Restraining Notice"). Dkt. ] 2, Ex. B. The Restraining
18

19     Notice required Wells Fargo to restrain ''any accounts held in the name of Wyo Tech

20     Investmenl Group LLC ." The notice attached a copy of a check issued from a Wyo Tech

21     account at Wells Fargo, and payable to Danzik's counsel, Wilenchik and Bminess.

              Weils Fargo restrained the funds pursuani to the Restraining Notice. Wyo Tech,
23     then represented by attorney Richard Walker, protested that the funds were improperly
24     restrained because they belonged to Wyo Tech, not to Danzik. In response, the CWT

       Pa1iies' counsel sent a letter spelling out the basis for their belief that Danzik had an
26
       interest in these funds. Dkt. 12. Ex. D.
27
              On November 9, 2017. Wells Fargo filed the instant interpleader proceeding. On
28

                                                    - I I-
     CaseCase
          2:17-cv-04140-DWL   Document
              2:17-cv-04140-DWL        182-2
                                Document     Filed10/09/18
                                         88 Filed  07/26/19 Page
                                                             Page1431ofof2147



 1
       August 1, 2018. the Court granted Wells Fargo's motion to interplead the restrained funds.
 2
       Dkt. 69. In the same order, the Court dismissed Wyo Tech's counterclaims against Wells
 3
       Fargo for wrongful garnishment and aiding and abetting, finding that they failed to state a
 4
       claim upon which relief could be granted. In so ruling. the Court rejected Wyo Tech's
 5

 6     argument that the Restraining Notice was facially defective because it was served on a

 7     Wells Fargo branch in New York, and the funds were held in Arizona. The Court held

 8     that this so-called "single entity rule'' applied only to foreign bank branches, and did not

 9     preclude enforcement in Arizona of "an out-of-state garnishment notice served on an out-

10     of-state branch." Id. at 6. Accordingly, "Wells Fargo had authority under New York iaw
11     to comply with the Restraining Notice by freezing a bank account opened in Arizona.'' Id.
12
               On August 16, 2018, V/yo Tech-now represented by Danzik's counsel, Wilenchik
13
       and Bartness-filed what it called a "Motion for Immediate Release of Wrongfully
14
       Restrained Funds." Dkt. 72. The Motion asks the Court to determine the ultimate issue in
15
       this interpleader action-i.e., whether Danzik has an interest in the restrained funds such
16
       that they can be used to satisfy the CWT Parties' judgment. Thus, the motion effectively
17
       seeks summary judgment in favor of Wyo Tech, although counsel did not submit a
18
19     Statement of Undisputed Material Facts. as required by LR 56.1.

20             On August 27, 2018. the Court entered a scheduling order. negotiated by the

21     parties, pursuant to which fact discovery is scheduled to be completed by April 29, 2019.

22     f-lnrl 1lw r11t-nfffnr ::ill rfo,r,nvP.ry ic; A11gnst C); 1 019_   Dkt. 79. To date no discovery has

23     been conducted.
24                                                     ARGUMENT
25             ''An interpleader action usually proceeds in two stages. At the first stage, the court
26
       determines whether the interpleader action is appropriate .... At the second stage, the
27
       comt acljudicates the defendants' competing claims to the interplead funds, and the action
28

                                                             -I 2-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 32 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 15 of 21




       usually proceeds as any other civil action." Nletro. L(fe Ins. Co. v. Reynolds, 2013 WL
 2
       6048808, at *2 (D. Ariz. Nov. 15, 2013). Thus, the parties to an interpleader are entitled
 3
       to conduct discovery and to have the dispute adjudicated on a full record. Courts have
 4
       rejected applications for "early distribution of disputed funds" that do not afford the
 5
 6     patties ''full due process oflaw." Wells Fargo Bank, Nat. Ass 'n v. Magellan Ship Owners

 7     Ass 'n. 2010 WL 2266752. at *2 (D. Ariz. June 4,2010).

 8            In the instant Motion, Wyo Tech effectively asks this Court to grant it summary

 9     judgment on the central questions in dispute. 2 As shm:vn below, tl1e motion must be
10     denied because the existing record presents material issues of fact as to the ownership of
11     the restrained fonds. and, at a minimum, the CWT Parties are entitled to take discovery on
12
       this issue before the Court rules. Furthermore, Wyo Tech's legal arguments concerning
13
       the facial validity of the restraining notice are incorrect, and indeed were already rejected
14
       by this Court in its prior order.
15
              Thus, the Motion should be denied.
16

17     I.     THE EXISTING RECORD ESTABLISHES A MATERIAL ISSUE OF FACT
              AS TO DANZIK'S INTEREST IN THE RESTRAINED FUNDS AND THE
18            CWT PARTIES ARE, AT A MINIMUM, ENTITLED TO DISCOVERY
              BEFORE ANY FUNDS ARE RELEASED.
19
              Wyo Tech 's motion is based on the circular argument that the restrained funds
20
       should be summarily released because the Wells Fargo account is "the sole property of
21
22     Wyo Tech." Wyo Tech Mem. at 9. Yet this is the very issue this Court must determine in

23     this interpleader action-i. e., whether the funds are, in fact, the sole property of Wyo

24

25     2
        Because it is really a summary judgment motion, Wyo Tech's Motion is also
       proceduraily deficient in that it lacks an accompanying Statement of Undisputed Material
26     Facts, as required by Local Rule 56.1 The motion can be denied for this reason alone.
       See L.R. 56.1 ('"failure to submit a separate statement of facts ... may constitute grounds
27     for the denial of the motion"); see also Fernandez v. City of Phoenix, 2012 WL 1985682,
       at *3 (D. Ariz. June 4, 2012) ("non-compliance'' with L.R. 56.1 is an "an independent
28     ground" for denying a summary judgment motion.

                                                    -13-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 33 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 16 of 21



 I
       Tech, or \Vhether Danzlk instead has an interest in those funds. Although Wyo Tech flatly
 2
       asserts that "[t]here is no evidence that Mr. Danzik held any interest in the Wyo Tech
 3
       funds,'' Wyo Tech. Mem. at 9, the existing record is replete with evidence that Danzik
 4
       exercised de facto control over the account and the funds were largely used for his
 5

 6     personal benefit. The evidence detailed above shows that Danzik used the Wyo Tech

 7     account to launder funds that were ultimately transferred to Danzik's accounts at DAS and

 8     Solverdi where he spent the money to support his lavish lifestyle. Moreover. tens of

 9     thousands of dollars from the account were used to pay Danzik's personal attorneys.
10     Danzik's de facto control of Wyo Tech's account is ·n.irther supported by the fact that the
11     company was set up by Danzik's wife (until recently a homemaker with no relevant
12     business experience), and Danzik's daughter (a recent college graduate with a degree in
13
       art and design) has signature authority for the account and is listed in bank records as the
14
       "Owner with Control of the Entity."
15
              It is well-established that a judgment creditor can restrain funds even though they
16
       "are not nominally held in the name of the judgment debtor ... if such funds are used for
17
       the benefit of the judgment debtor." Wimbledon Financing .Master Fund, Ltd. v.
18
       Bergstein, 2018 WL 2163586, at *3 (Sup. Ct. N.Y. Co. May 10, 2018): see also Bingham
19

20     v. Zolt, 231 A.D.2d 479. 479 (N.Y. App. Div. 1st Dep't 1996) (restraining notice properly

21     issued when evidence showed that •'judgment debtor ha[d] regularly used another's bank



23     debtor's expenses;' including using funds from this account to "pay his legal expenses");
24     ERA. Mgt., Inc. v A1orrison Cohen Singer & Weinstein, 199 A.D.2d 179, 179 (N.Y. App.
25     Div. 1st Dep 't 1993) (bank accounts belonging to non-debtor entities were properly
26
       restraining when evidence showed that accounts were "regularly used to pay [debtor's]
27
       personal expenses" and functioned as "'recipients' of his personal assets''). Here, the
28

                                                   -14-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 34 of 47
        case 2:17-cv~04140-DWL Document 88 Filed 10/09/18 Page 17 of 21




       evidence easily creates a material issue of fact that the \Vyo Tech funds were used for
 2
       Danzik's benefit and thus properly subject to the Restraining Notice. See Blue Giant
 3
       Equipment Corp. v. Tee-Ser, Inc., 92 A.D.2d 630,631 (N.Y. App. Div. 3d Dep't 1983)
 4
       (reversing vacature of restraining notice and noting that ·•issue of fact ... concerning the
 5
       judgment debtor's continued interest in the accounts [] is resolvable in a hearing").
 6

 7             At a minimum, the CWT Parties are entitled to take discovery, pursuant to the

 8     Court's scheduling order, before the funds are summarily released. Thus, \Vyo Tech's

 9     motion, filed nearly a year before the discovery cut-off is at best premature. See Portland

10     Retail Druggists Ass'n v. Kaiser Found. Health Plan, 662 F.2d 641,645 (9th Cir. 1981)
11     ("Implicit in the opportunity to respond is the requirement that sufficient time be afforded
12
       for discovery necessary to develop facts essential to justify a party's opposition to the
13
       motion [for summary judgment].''): Jordan v. Ryan, 2010 WL 1541588, at *2 (D. Ariz.
14
       Apr. 19, 2010) (denying summary judgment as ·•premature" where "[n]o discovery has
15
       taken place"); Bank of Am., NA. v. Woodcrest Homeowners Ass 'n, 2016 \VL 8732298, at
16
       *]   n.1 (D. Nev. Mar. 25, 2016) (summary judgment motion denied as "premature" vvhen
17
                                                                3
       filed "ten months before the discovery cut-off date").
18

19     n.      WYO TECH'S CHALLENGES TO THE VALIDITY OF THE
               RESTRAINING NOTICE FAIL.
20
               Wyo Tech argues that the Restraining Notice is invalid as a matter of law because
21
       ( a) there was al !egedly no evidence that Danzik had any interest in the restrained funds:
22
       (b) the Restraining Notice, \Vhich was served on a Wells Fargo branch in Ne,v York
23

24     allegedly could not apply to an account held in Arizona; and (c) the CWT Parties did not

25
       3 Although  its counsel previously stipulated to an extensive discovery schedule, Vt.1yo
26     Tech argues that the CWT Parties should not be entitled to take any discovery in this
       action because they have had the opportunity to depose Dennis and Elizabeth Danzik in
27     other proceedings. But those depositions focused largely on other matters at issue in those
       cases and are not a substitute for the discovery the C\VT Parties are entitled to take in this
28     separate interpleader action.

                                                    -15-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 35 of 47
          Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 18 of 21



 1
         comply with Arizona's Writ of Garnishment Statute. As an initial matter, Wyo Tech's
 2
         arguments about the validity of the restraining notice are irrelevant now that the
 3
         previously restrained funds have been interplead with the Court-with Wyo Tech's
 4
         consent. The question before the Court in this inte1vleader action is not whether the
 5
 6       original restraint -was valid, but rather \Vhether Danzik does or does not have an interest in

 7       those funds such that they can be used to satisfy a portion of the CWT Parties' judgment.

 8              In any event, Wyo Tech's arguments regarding the Restraining Notice fail.

 9              First, Wyo Tech's argument that the Restraining Notice was invalid because Wells
lQ   I
         Fargo had no reason to believe that Danzik had an interest in the funds is incorrect. The
11       CWT Parties provided such evidence-including the check attached to the Notice itself
12
         (which shows the use of the funds to pay Danzik's personal lawyers who were not then
13
         representing Wyo Tech), and the information provided in the letter from the CWT Parties'
14
     ' counsel, which was copied to Wells Fargo's counsel. Moreover, as this Court ruled in its
15
         August I, 2018 order. \Vhere, as here, a restraining notice specifies the property to be
16
         levied upon, the garnishee bank has "no duty to investigate the validity of the Restraining
17
         Notice." Dkt. 69 at 8. Thus, the Restraining Notice was facially valid, and the funds were
18

19       validly restrained. Follmving the completion of discovery, this Cou1t will resolve the

20       issue of Danzik's interest in those funds.

21              Second, Wyo Tech erroneously argues that under the so-called ·'single entity rule."

22       ';a restraining notice served on a New York branch will be effective for assets held only in
23       accounts at that branch but will have no impact on assets in other branches." Wyo Tech
24       Mem. at 15. To the contrary, under New York law. "[ o]nee a court has personal
25
         jurisdiction over the judgment debtor and bank. it can order the turn over of 'money or
26
         other personal property,' even property located out of state." Signature Bank v. HSBC
27
         Bank USA, NA., 67 A.DJd 917, 918 (N.Y. App. Div. 2nd Dep't 2009); see also
28

                                                      -l 6-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 36 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 19 of 21



 1
         McCarthy v Wachovia Bank, NA., 759 F. Supp. 2d 265, 275 (E.D.N.Y.2011) ("as long as
 2
         the New York court has personal jurisdiction over a defendant, regardless of ·whether it is
 3
         the judgment debtor himself, or the garnishee bank, the court may order it to turn over
 4
         out-of-state property to a judgment creditor'') ( citing Koehler v. Bank of Bermuda Ltd.~ 12
 5
                                    4
 6       N.Y.3d 533, 541 (2009)).

 7              Tbis Corn1 already rejected Wyo Tech's interpretation of New York's "single

 8       entity rule," holding that "Wells Fargo had authority under New York law to comply with

 9       the Restraining Notice by freezing a bank account in Arizona." Dkt. 69 at 6. That
10       holding is now ·'law of the case'' and cannot be revisited on this Motion. See United
11       States v. County of Maricopa, 151 F. Supp. 3d 998, 1013 (D. Ariz. 2015) (citing United
12
         States v. Jingles, 702 F .3d 494, 499 (9th Cir. 2012)) ("Law of the case doctrine precludes
13
         a court from reexamining an issue previously decided by the same courL or a higher court.
14
         in the same case") (internal quotation marks omitted).
15
                Third, Wyo Tech's argument that the CWT Parties failed to comply with Arizona's
16
         Garnishment completely misses the mark. Again, this Com1 ruled that the CWT Parties
17
         could properly use a New York restraining notice to restrain funds held by Wells Fargo in
18
     1


19       Arizona. Wyo Tech cites no case to the contrary, and provides no argument why the

20       Arizona courts would not afford full faith and credit to an order issued from a sister state.

21                                             CONCLUSION
22

23
         4
24
           In A1otorola Credit C01p. v. Standard Chartered Bank, the Nev,, York Court of Appeals
         held that "a restraining notice or turnover order served on a New York branch will be
25       effective for assets held in accounts at that branch but will have no impact on assets in
         other branches." 24 N.Y.3d 149, 159 (2014). But the court's holding there \Vas limited to
26       the question whether process served in New York could restrain "assets held in.foreign
         branch accounts," and the court specifically noted that it had '·no occasion" to address
27       whether process served in New York could restrain assets held in "domestic bank
         branches in New York or elsewhere in the United States." Id. at 159 n.2.
28

                                                      -I 7-
         Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 37 of 47
            Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 20 of 21



  1        Dated: October 9, 2018
                  Phoenix, Arizona
 2
 ,,_.,
                                             Respectfully submitted,
 4

 5                                           RY AN RAPP & UNDER\VOOD, P.L.C.

 6                                           By:      /s/HenkTaylor(01632l)
                                                      J. Henk Taylor (016321)
 7                                                    3200 N. Central Ave., Suite 1600
 8                                                    Phoenix, Arizona 85012
                                                                  //f\2,,..,8r.1/'\f\A
                                                      1 e1epnone: t ou J L u-1 vuu
                                                      '"T~'I   1



 9                                                    Facsimile: (602) 265-1495
                                                      E-Mail: htaylor@rrnlmv.com
10

11                                           SCHLAM STONE & DOLAN LLP
12                                                    Jeffrey M. Eilender
13                                                    Bradley J. Nash
                                                      J oshna Wurtzel
14                                                    26 Broadway
                                                      New York, New York 10004
15
                                                      Telephone: (212) 344-5400
16                                                    Facsimile: (212) 34407677
                                                      E-Mail: jme@,schlamstone.com
17                                                    E-Mail: bnash@schlamstone.com
18                                                    E-Mail: jwu1tzel@schlamstone.com

19                                           Attorneys Defendants CWT Canada ll Limited
                                             Partnership and Resource Recove,y
20
                                             Corporation
21

22

23

24

25

26

27

28

                                               -18-
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 38 of 47
        Case 2:17-cv-04140-DWL Document 88 Filed 10/09/18 Page 21 of 21



 l     ORIGINAL e-filed and COPIES
       e-mailed this 9th day of October 2018 as
 2
       follows:
 3
       Dennis I. Wilenchik
 4     WILENCHIK & HARTNESS, P.C.
 5     The Wilenchik & Battness Building
       28 l 0 North Third Street
 6     Phoenix, Arizona 85004
       admirnahvb-law .cornn
 7

 8     Leo R. Beus
       J:H::us U1Lts£K1 FLLC
 9     701 N. 44th Street
10     Phoenix. Arizona 85008
       lbeus(q1bcusgi lbe rt.corn
11
       Attorneys.for ~vo Tech Investment Group, LLC
12

13
14     /s/ Henk Taylor
15     J. Henk Taylor

16
17

18

19
20

21



23
24

25

26
27

28

                                                  -19-
Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 39 of 47




                   EXHIBIT C
     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 40 of 47
           Case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 1 of 8



 I     Barbara J. Dawson (#012104)
       Carlie Shae Tovrea (#029709)
 2     Matt Jarvey (#031350)
       SNELL & WILMER LL r
 3     One Arizona Center
       400 E. Van Buren, Suite 1900
 4     Phoenix, Arizona 85004-2202
       Telephone: 602.382.6000
 5     Facsimile: 602.382.6070
       E-Mail: bdawson(mswlaw.com
 6             ctovrea@swla\v.com
               mjarvevw}swlaw.com
 7     Attorneys 'for P1a'fotiff Wells Fargo Bank, N.A.

 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                                     tUK THb DlSTKILT OF ARIZONA

11
       Wells Fargo Bank, N.A.,
                                                          No.
                          Plaintift:
                                                          COMPLAINT FOR
                V.                                        INTERPLEADER
       Wyo Tech Investment Group, LLC; CWT
       Canada II Limited Partnership, Resources
       Recovery Corporation; and Jean Noelting,

                          Defendants.



19              Plaintiff Wells Fargo Bank, N.A. ("Wells Fargo'') alleges the following in support

20     of its complaint against Defendants Wyo Tech Investment Group, LLC ("Wyo Tech"),

21     CWT Canada II Limited Partnership ("CWT Canada"), Resources Recovery Corporation



23                                           INTRODUCTION

24              l.    This is an interpleader action.     Wells Fargo seeks to interplead \Vith the

25     Court $546,282.55 from a Wells Fargo bank account in the name of Wyo Tech, in

26     exchange for an order discharging Wells Fargo from any potential liability related to those

27     funds.

28
                              Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 41 of 47
                                        Case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 2 of 8



                       I                         2.                   Two sets of adverse claimants have asserted claims to the funds that Wells

                      2         Fargo now seeks to interplead.

                      3                          3.                   On September 7, 2016, Defendants CWT Canada, RRC. and Noelting

                      4         (collectively ··the Judgment Claimants") obtained a judgment in the Supreme Court of the

                       5        State ofNe,v York, Index No. 650841/2013, in the amount of $7.033,491.13 plus interest

                       6        against Dennis :M. Danzik and RDX Technologies Corporation (f/k/a Ridgeline Energy

                      7         Services, Inc.) (the "Judgment Debtors"). That judgment is attached hereto as Exhibit A

                       8        (the ·'Underlying Judgment").

                      9                          4.                   On one hand, the Judgment Claimants assert that they are entitled to the

                  10            funds pursuant to the Underlying Judgment and a reiated restraining notice, which

                  11            required Wells Fargo to freeze Wyo Tech's account.

~I~.J
~
           ~~8
           ~~::
           §~
                  12                             5.                   On the other hand, Defendant Wyo Tech asserts that the Judgment



~r
           V~¼j
           §g     13            Claimants are not entitled to the funds and has threatened to sue Wells Fargo if it does not
~--'c tZ~
           ;:;<
(t)    1
           >.i
           wi     14            unfreeze Wyo Tech's account.
           g.E
i::;
           '"""
U)
                  15                             6.                   Wells Fargo will potentially be subject to double liability because it may be

                  16            required to pay the funds to both claimants. If it releases the frozen funds to Wyo Tech,

                  17            then it risks contempt of court for violating the Judgment Claimants' restraining notice. If

                  18            it keeps the funds frozen, however, then it risks litigation with Wyo Tech.

                  19                             7.                   Accordingly, Wells Fargo now seeks to interplead the disputed funds with

                  20            the Court so that the adverse claimants-the Defendants to this action-can adjudicate

                  21            their entitlement to the funds and Wells Fargo can secure an order discharging it of
                                I:_ L   ~   1 ~"--.   4-~   4,t., _   T"\.-C'.-..-. ..-J .,,,.,._ ,.,...
                  ""'
                  .:.,.,:,,     llc1UUIL)' LU LUC L/C:lClll.Hl.llL::> •


                  23                                                                        PARTIES, .RJRISDTCTION, AND VENUE

                  24                             8.                   Wells Fargo is a national bank organized under the National Bank Act. For

                  25            diversity jurisdiction purposes, a national bank is a citizen of the state designated as its

                  26            main office on its articles of association.                                  See 28 U.S.C. § I 348; Wachovia Bank v.

                  27            Schmidt, 546 U.S. 303, 318 (2006). Wells Fargo's designated main office is in South

                  28            Dakota.
                                   Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 42 of 47
                                         Case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 3 of 8



                            1               9.     Wyo Tech is a Wyoming limited liability company \.vhose. sole member,

                           2         William Hinz, is a citizen of Maricopa County, Arizona. Upon information and belie(
                                                                                             1
                           3         Wyo Tech does business in Maricopa County, Arizona.

                           4                I 0.   Upon infonnation and beliet: CWT Canada is a limited liability partnership

                           5         incorporated in Delaware with its principal place of business in Toronto, Ontario, Canada.

                           6         As a limited partnership, the citizenship of CWT Canada is the citizenship of its partners,

                           7         and all partners are incorporated and reside in Toronto, Ontario, Canada.

                           8                11.    Upon information and beliet: RRC is a Delaware corporation with its

                           9         principal place of business in New York.

                       10                   12.    Upon information and bell et: Noeiting is a citizen of Canada.

                       11                   13.    The Court has jurisdiction over this matter under 28 U.S.C. § I 335, because
  tp I        ,.
               .oc
              0"'      12            the two sets of claimants are of diverse citizenship, or, alternatively, under 28 U.S.C. §
~~Jl~                  13            1332, because the citizenship of the parties is completely diverse and because the amount
~       j]~U
~
.-
 (1.)
  ~
        I   =>.i
            Ow,i:::.
             :-: ;
              ;;:,=
                       14            in controversy exceeds $75,000.
(J)
                       15                   14.    Venue is proper in this Court under 28 U.S.C. § 1397 because \Vyo Tech

                       16            resides in the District of Arizona.     Alternatively, venue is proper under 28 U.S.C. §

                       17            1391 (b )(2) because Wyo Tech has threatened litigation in Arizona related to the disputed

                       18            funds, or under 28 U.S.C. § 139l(b)(3) because at least one of the Defendants is subject to

                       19            personal jurisdiction in the District of Arizona.

                       20                                           GENERAL ALLEGATIONS

                       21                   15.    On September 7, 2016, the Judgment Claimants obtained the Underlying

                       "'"'
                       ..!.,,;.,



                       23            amount of $7,033,491.13 plus interest, against the Judgment Debtors.

                       24                   16.    On October 18, 2017, the Judgment Claimants issued a Restraining Notice

                       25            and Information Subpoena to Wells Fargo, pursuant to Ne\v York law (the "Restraining

                       26            Notice"). That Restraining Notice is attached hereto as Exhibit B.

                       27            1
                                      Upon information and belie±~ Wyo Tech has no known contacts with the state of New
                       28            York.

                                                                                  -3-
                            Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 43 of 47
                                  Case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 4 of 8



                      l                  17.   In the Restraining Notice, the Judgment Claimants asse11ed that Wells Fargo

                     2        is "in possession or in custody of property in which the judgment debtor has an interest as

                     3        well as account(s) or any other property, tangible or intangible or interest in any property

                     4        in the name of the judgment debtor, including but not limited to the account reflected in

                     5        the check in the attached Exhibit A, and any other accounts held in the name of Wyo

                     6        Tech Investment Group LLC.'' Ex. B, at 2 (emphasis in original). The attached check

                     7        payable to Wilenchik & Bartness is drawn on the Wyo Tech account ending in -2809. Ex.

                     8        B, at 4.

                     9                   18.   Pursuant to Section 5222(b) of the New York Civil Practice Law and Rules,

                  10          the Restraining Notice forbids Weiis Fargo ·'to make or suffer any sale, assignment, or

                  11          transfer o( or any interference ,vith any prope11y in which the judgment debtors have an

 ~I
 8
       88
       ~:_:
        ,,.,      12          interest, except upon direction of the sheriff or pursuant to an order of the court until tbe



~rl
        s8
       1-':_t:>
~,j     ~ ,g~     13          aforesaid judgment is satisfied or vacated.'' Ex. B, at 5. Jt also states that disobeying tbe
        :;
       ::D !.!
        ~.,?,
       >.tl
       u.i ~      14          Restraining Notice is punishable as contempt of corn1. Ex. B, at 5. lf Wells Fargo failed
 tl)
       e:.1
 ~     -,-""
if)
                  15          to restrain the identified account, Wells Fargo could be liable to the fodgment Claimants.

                  16                     19.   Section 5222(b) of the New York Civil Practice Law and Rules provides in

                  17          relevant part:

                  18                 A restraining notice served upon a person other than the judgment debtor or
                                     obligor is effective only iC at the time of service, he or she owes a debt to
                  19                 the judgment debtor or obligor or he or she is in the possession or custody
                                     of property in which he or she knmvs or has reason to believe the judgment
                  20                 debtor or obligor has an interest, or if the judgment creditor or support
                                     collection unit has stated in the notice that a specified debt is owed hy the
                  21                 person served to the judgment debtor or obligor or that the judgment debtor
                  ,,,,               or obligor has an interest in specified property in the possession or custoc(v
                  ..;,,:,            of the person served. All property in which the judgment debtor or obligor
                                     is known or believed to have an interest then in and thereafter corning into
                  23                 the possession or custody of such a person, including any specified in the
                                     notice, and all debts of such a person, including any specified in the notice,
                  24                 then due mid thereafter coming due to the judgment debtor or obligor, shall
                                     be subject to the notice except as set forth in subdivisions (h) and (i) of this
                  25                 section. Such a person is forbidden to make or suffer any sale, assignment
                                     or transfer oJ: or any interference with, any such property, or pay over or
                  26                 otherwise dispose of any such debt, to any person other than the sheriff or
                                     the support collection unit. except as set forth in subdivisions (h) and (i) of
                  27                 this section, and except upon direction of the sheriff or pursuant to an order
                                     of the court, until the expiration of one year after the notice is served upon
                  28

                                                                            -4-
                           Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 44 of 47
                                  Case 2:17-cv-04140~JJT Document 1 Filed 11/09/17 Page 5 of 8



                                      him or her. or until the judgment or order is satisfied or vacated, whichever
                                      event first occurs.
                      2

                      3      N.Y. C.P.L.R. 5222 (McKinney) (emphasis added).

                      4               20.       The Restraining Notice specifically identified and commanded the restraint

                      5      of the Wyo Tech account.

                      6               21.       After receiving the Restraining Notice, Wells Fargo froze the identified

                      7      Wyo Tech account so as to comply with the Restraining Notice and avoid liability for

                      8      contempt of cornt and to the Judgment Claimants.                             Tl1e Wyo Tech account ending

                      9      in -2809 was opened at a Wells Fargo branch in Arizona.

                    10                22.       Further, the Business Account Agreement applicable to the Wyo Tech

                    11       account provides that in the event of an "adverse claim"-defined as "[a]ny person or

 ~I
_§
~~
         28
         s::~:
          1•'1'
          38
         v~:;:;
                    12       entity mak[ing] a claim against your account funds''-Wells Fargo can '<[tlreeze all or

                             part of the funds in your account until \Ve believe the dispute is resolved to our
          &g        13
c.?5 j   JB
         ~-!.
                             satisfaction" and ''[p]ay the fonds into an appropriate court."                         The Business Account
ii                  14
         > .i
         \..U !.:
         C  ~
         C,-"
         ""'-
                    15       Agreement also provides that Wells Fargo ''may charge any account you maintain with us

                    16       for our fees and expenses in taking these actions (including attorney's fees and

                    17       expenses )."

                    18                23.       Shortly after ·we1ls Fargo froze the Wyo Tech account, counsel for Wyo

                    19       Tech contacted counsel for Wells Fargo by letter, copying counsel for the Judgment

                    20       Claimants, disputing that the fonds in Wyo Tech 's account are related to the Judgment

                    21       Claimants' judgment, asserting that Wyo Tech is the sole account holder and only party to
                    ')")     wl,nm f11nrlc: in thP :;J('_('_()llflt   :;irp   n\Nf':rl, :;JC:C:Prting th~t ''nPi1hPr Mr. n,mzik nnr RnX nm· ~my
                    ~~




                    23       member of Mr. Danzik's family holds any right, title, or interest'' in the account,

                    24       acknowledging that a small indebtedness may be O\Ved from Wyo Tech to Danzik Applied

                    25       Sciences, disputing that the Judgment Claimants' Restraining Notice is effective, and

                    26       threatening to sue Wells Fargo and Judgment Claimants in Arizona if Wyo Tech's funds

                    27       were not released by November 10, 2017. The letter from Wyo Tech's counsel outlining

                    28       these asse1tions is attached hereto as Exhibit C.

                                                                                          -5-
                                Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 45 of 47
                                      Case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 6 of 8



                                         24.    Counsel for CWT Canada, RRC, and Noelting responded to Wyo Tech's

                         2        counsel on November 6, 2017, asserting that the Restraining Notice is proper and that

                         3        Wyo Tech is liable to Judgment Claimants for fraudulent transfers and conspiracy to

                         4        commit fraudulent transfers. This letter from Judgment Claimants' counsel is attached

                          5       hereto as Exhibit D. The letter identifies that Danzik's daughter, Jovahna Danzik, is listed

                         6        on the signature card for the Wyo Tech account as the "Owner with Control of the

                         7        Entity," ''has check-signing authority, and directs so many payments to herself, her

                          8       mother, and her father's company."        Ex. D, at 2.   The Judgment Claimants' counsel

                          9       asserts that "if Wells Fargo releases these funds, it will be liable to the Judgment

                       10         [Ciaimants]." Ex. D, at 3.

                       11                25.    Without the interpleader action. Wells Fargo has two options: (1) obey the


~,j
   ti
   ~
              ~ii:8
              ~-~:
              ,::f,
              30
              ~~>
                       12         Restraining Notice and subject itself to litigation with Wyo Tech relating to the account

                                  freeze; or (2) release the disputed funds to Wyo Tech and risk contempt of court and
              ~   g    13
~j~           ~ ~
              8~
........    " >.i
.........     Lu~      14         liability to the Judgment Claimants for disobeying the Restraining Notice.
   Q.)
              ~l
   :::        .,. '-
Cf)
                       15                26.    Wells Fargo is unable to determine which Defendants are entitled to the

                       16         funds subject to the interpleader action, and cannot determine which claim is valid \Vithout

                       17         exposing itself to potential double litigation.

                       18                                                   COUNTT
                       19                                                  Interpleader

                       20                27.    Wells Fargo incorporates all prior allegations.

                       21                28.    Wells Fargo joins Defendants in this interpleader action pursuant to 28
                       '1 '1
                       ..:..L

                       23                29.    We!Is Fargo has in its custody or possession $546,282.55 from a Wells

                       24         Fargo bank account in the name of Wyo Tech.

                       25                30.    Adverse claimants-the Judgment Claimants and \Vyo Tech-are claiming

                       26         entitlement to those funds.

                       27

                       28

                                                                                -6-
                     Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 46 of 47
                           case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 7 of 8



                              31.    Because of the adverse claims to the funds to the account ending in -2809,

                 2     Wells Fargo is in the position of a stakeholder and claims no interest in the funds at issue

                 3     (other than for reimbursement of its costs and attomeys' fees).

                 4            32.    The Judgment Claimants' and Wyo Tech's claims to the funds risk
                 5     subjecting Wells Fargo to double liability.

                 6            33.    Wells Fargo seeks to interplcad those funds with the Court and is ready,

                 7     willing, and able to deposit the funds with the Court.

                 8            34.    Wells Fargo is entitled to and requests an order discharging it from liability

                 9     as to the claims made ( or to be made) against it by the parties to this action.

                10                                               PRAYER

                11            WHEREFORE, Wells Fargo requests that the Court grant the following relief:

~I;d
s      88
       £:~-:
       ~~
                12            A.     An order directing Wells Fargo to deposit the disputed funds into the



~I]
       ~~
       Eg
       ~   ~
                ]3     registry of the Court and directing the Clerk to accept tl1e deposit into an interest-bearing
       en :.:
        ~ -f.
       >.i      14     account unti I thrther orders from the Court:
       81
       ~"-
U)
                15            B.     An order restraining and permanently enjoining Defendants from instituting

                16     or prosecuting any action against Wells Fargo related to the funds at issue in this action,

                17     and dismissing and discharging \:Veils Fargo from any liability associated \Vith those

                18     funds, see 28 U.S.C. § 2361;

                19            C.     An award of Wells Fargo's costs and reasonable attorneys' fees it incurred

                20     in this matter from the funds deposited with the Court;

                21            D.     Such a judgment is necessary to determine who is properly entitled to the

                22
                23            E.     Any other relief to ·which Wells Fargo is entitled or that the Comt deems

                24     just and proper.

                25

                26
                27
                28

                                                                     -7-
                             Case 2:17-cv-04140-DWL Document 182-2 Filed 07/26/19 Page 47 of 47
                                    Case 2:17-cv-04140-JJT Document 1 Filed 11/09/17 Page 8 of 8



                                                                        th
                                        RESPECTFULLY SUBMITTED this 9 day ofNovember, 2017.
                       2
                                                                             SNELL & \VILMER     LLP
                       3
                      4
                                                                        By: /s/ Carlie Tovrea
                       5                                                   Barbara J. Dawson
                                                                            Carlie Shae Tovrea
                       6                                                   Matt Jarvey
                                                                            One Arizona Center
                       7                                                   400 E. Van Buren, Suite 1900
                                                                           Phoenix, Arizona 85004-2202
                       8                                                   Attorneys for Plaintiff Wells Fargo
                                                                            Bank, N.A.
                       9

                   10
                   11

-~I6
       28
       s;:;.:      12          4845-0138-1716.2
       .f2;
        :=,'.:;,
       If),,,,
         .»
~r.:   &2
       _gg
                   13
~j     B.-?.



JI
       >.?i
                   14
       iJ
                   15

                   16

                   17

                   18

                   19

                   20

                   21
                   ,., ,.,
                   ,:..L,



                   23
                   24

                   25
                   26

                   27

                   28

                                                                     -8-
